          Case 5:18-cv-01332-JKP Document 159 Filed 07/09/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

B.B., A MINOR, et al.                           §
                                                §
                              Plaintiffs        §
                                                §
    v.                                          §                  CASE NO. 5:18-cv-1332
                                                §
OFFICER J. PEREZ, et al.                        §
                                                §
                              Defendants        §

 NOTICE OF APPEAL OF DEFENDANTS JAMES HANCOCK, JACOB RODRIGUEZ
                         AND BRYAN SMITH

TO THE HONORABLE UNITED STATES DISTRICT JUDGE JASON PULLIAM:

         Pursuant to Federal Rule of Appellate Procedure 3(a), Defendants James Hancock, Jacob

Rodriguez, and Bryan Smith (“Defendants”) hereby give notice of their intent to appeal to the

United States Court of Appeals for the Fifth Circuit from the Order of the United States District

for the Western District of Texas, San Antonio Division, denying Defendants’ Motion for

Summary Judgment as to Defendants’ entitlement to qualified immunity as a defense against

Plaintiffs’ 42 U.S.C. Section 1983 claims for unconstitutional search and seizure and excessive

force (“Order”). The Order was entered in this case on June 11, 2021 (Docket No. 157).

Defendants’ notice is being filed within thirty (30) days after the date that this Court entered the

Order, and accordingly it is timely. Fed. R. App. P. 4(a)(1)(A).

         The parties to the Order appealed from, and the names and addresses of their respective

attorneys are as follows:




                                                 1
         Case 5:18-cv-01332-JKP Document 159 Filed 07/09/21 Page 2 of 3




Attorneys for Plaintiffs, Raymond Basco and Lucil Basco, on her own behalf and as Next
Friend of B.B., a Minor:

Solomon M. Radner
Johnson Law, PLC
535 Griswold St., Suite 2632
Detroit, MI 48226
(313) 324-8300
Fax: (313) 324-8301
Email: sradner@venjohnsonlaw.com

Brandon J. Grable
Grable Grimshaw Mora PLLC
1603 Babcock Rd Ste 280
San Antonio, TX 78229
2109635297
Fax: 2109635291
Email: brandon@ggm.law

Keith Altman
Excolo Law, PLLC
26700 Lahser Road Suite 401
Southfield, MI 48033
866-939-2656
Fax: 248-436-6858
Email: kaltman@excololaw.com

Madeline M. Sinkovich
Johnson Law, PLC
535 Griswold Street
Suite 2632
Detroit, MI 48226
(248) 324-8300
Fax: (313) 324-8301
Email: msinkovich@venjohnsonlaw.com

Attorney for Defendants James Hancock, Jacob Rodriguez, and Bryan Smith:

Robert W. Piatt III
Assistant District Attorney – Civil Division
101 W. Nueva, 7th Floor
San Antonio, Texas 78205
(210) 335-0785 – Telephone
(210) 335-2773 – Fax
robert.piatt@bexar.org



                                               2
         Case 5:18-cv-01332-JKP Document 159 Filed 07/09/21 Page 3 of 3




                                                       Respectfully submitted,


                                                      JOE D. GONZALES
                                                      Bexar County Criminal District Attorney
                                                      By: /s/ Robert W. Piatt III
                                                      ROBERT W. PIATT III
                                                      SBN: 24041692
                                                      Asst. District Attorney – Civil Division
                                                      101 W. Nueva, 7th Floor
                                                      San Antonio, Texas 78205
                                                      (210) 335-0785 – Telephone
                                                      (210) 335-2773 – Fax
                                                      robert.piatt@bexar.org



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of July 2021, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notification of such filing to the
following attorneys of record:

Solomon M. Radner                                           Keith Altman
Madeline M. Sinkovich                                       Excolo Law, PLLC
Johnson Law, PLC                                            26700 Lahser Road, Suite 401
535 Griswold St., Suite 2632                                Southfield, MI 48033
Detroit, MI 48226                                           866-939-2656
(313) 324-8300                                              Email: kaltman@excololaw.com
Fax: (313) 324-8301                                         Fax: 248-436-6858
Email: sradner@venjohnsonlaw.com
Email: msinkovich@venjohnsonlaw.com

Brandon J. Grable
Grable Grimshaw Mora PLLC
1603 Babcock Rd Ste 280
San Antonio, TX 78229
2109635297
Fax: 2109635291
Email: brandon@ggm.law


                                                     /s/ Robert W. Piatt III
                                                     ROBERT W. PIATT III




                                                3
